        Case 1:20-mc-00727-PKC Document 6 Filed 01/19/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                 TO BE FILED UNDER SEAL
 IN RE:

 EX PARTE APPLICATION UNDER 28                          Case No. ____________
 U.S.C. § 1782 TO TAKE DISCOVERY
 FROM THE CLEARING HOUSE
 PAYMENTS COMPANY L.L.C. AND
 THE FEDERAL RESERVE BANK OF
 NEW YORK




                             [PROPOSED] SEALING ORDER

       Having considered the Motion to Seal the Ex Parte Application of Léa Schwery Abdalla

for Judicial Assistance Pursuant to 28 U.S.C. § 1782 (“the Application”) and the papers filed

in support of the Application, and having found good cause to grant the same,

       IT IS HEREBY ORDERED that the docket of this matter be placed under seal until

otherwise ordered by this Court, including, but not limited to, the following items:

       1.      Ex Parte Application of Léa Schwery Abdalla for Judicial Assistance Pursuant
               to 28 U.S.C. § 1782;

       2.      Declaration of E. Martin De Luca and Fabio Mesquita in Support of the
               Application and all exhibits attached thereto;

       3.      Memorandum of Law in Support of the Application;

       4.      Motion to Seal Ex Parte Application of Léa Schwery Abdalla for Judicial
               Assistance Pursuant to 28 U.S.C. § 1782;

       5.      This Sealing Order.
       Case 1:20-mc-00727-PKC Document 6 Filed 01/19/21 Page 2 of 2




Dated: December 1, 2020                  SO ORDERED.




                                         United States District Judge




                                    2
